Citation Nr: 1816239	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-28 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

In June 2017, the Veteran submitted a statement in which he expressed disagreement as to the denial of service connection for tinnitus.   The record does not show that he completed the Notice of Disagreement form.  Because the statement was not submitted on forms prescribed by VA it is not deemed a notice of disagreement.  38 C.F.R. § 20.201(a) (2015) (requiring that notices of disagreement be submitted on forms prescribed by VA when VA sends the form to a claimant); see Veterans Justice Group, LLC v. Secretary of Veterans Affairs, 818 F.3d 1336 (Fed. Cir. 2016) (upholding the validity of 38 C.F.R. § 20.201(a)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran had no worse than Level VI hearing in the right ear and Level VI hearing in the left ear.

2.  The Veteran is service-connected for bilateral hearing loss (30 percent).  

3.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disability. 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for a TDIU are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss Increased Rating Claim

The Veteran contends that an initial disability rating in excess of 30 percent is warranted for his bilateral hearing loss.

A.  Applicable Law
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.



B.  Factual Background and Analysis

The only medical evidence of record applicable to rating the bilateral hearing loss claim is the April 2017 VA examination.  The Board notes that although VA medical records and a private medical record Dr. C.E.M. Quesada document treatment or findings of hearing loss, such records do not provide enough information for rating the Veteran's claim.  

The Board notes that the VA examiner adequately addressed the functional effects resulting from the Veteran's bilateral hearing loss, noting that the Veteran reported difficulty following one to one and group conversations, including in the classroom and in meetings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),   

The April 2017 VA examination reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
55
65
85
80
71
LEFT
50
80
85
85
75

Word recognition testing revealed speech recognition ability of 78 percent for the right ear and 74 percent for the left ear.  These audiometry test results equate to Level IV hearing of the right ear and Level VI hearing in the left ear using Table VI.  38 C.F.R. § 4.85.  Alternatively, as the right ear only has decibel ratings of 55 or more, the audiometry test results equate to Level VI hearing of the right ear using Table VIA.  38 C.F.R. § 4.86.  As the left ear does not have such decibel ratings, it will not be considered under Table VIA.  Applying the percentage ratings for hearing impairment found in Table VII, such findings result in a 20 percent disability rating using the Levels found in Table VI or a 30 percent disability rating using the applicable Level found in Table VIA for the right ear.  38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level VI hearing in either ear.  As such, he is not entitled to an initial, disability rating in excess of 30 percent.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, although competent to report symptoms such as difficulty understanding speech, particularly in one to one and group settings, he is not competent to report that his hearing acuity is of sufficient severity to warrant a greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports difficulty hearing speech.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Likewise, the rating schedule is specifically designed to capture exceptional patterns of hearing impairment as set out in§ 4.86.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher rating.  A disability rating in excess of 30 percent for bilateral hearing loss is denied.

II. TDIU Claim

The Veteran contends that his service-connected disability renders him unemployable.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  

The Veteran is service-connected for bilateral hearing loss only, at 30 percent.  As such, he does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a). 

In his January 2017 TDIU application, the Veteran claimed he was unemployable due to posttraumatic stress disorder (PTSD).  In a January 2017 lay statement, he claimed to have uncontrollable aggressive and explosive behavior and uncontrolled blood pressure affecting his heart and arteries.  

However, the Board notes that the Veteran is not service-connected for PTSD or hypertensive heart disease, which was denied by the RO in an unappealed May 2017 rating decision.  The only disability for which the Veteran is service-connected is bilateral hearing loss, with a 30 percent rating.

The Veteran submitted a November 2016 medical opinion from Dr. C.E.M. Quesada that indicated that he was disabled due to service-connected disabilities, making him unable to work. However, the Board notes that the only disabilities discussed by the examiner in reference to unemployability were the nonservice-connected disabilities of "severe cardiovascular and metabolics diseases with psychiatrics disorders."  There was no discussion of the service-connected bilateral hearing loss, though it was generally listed under diagnoses.  As such, the opinion is not relevant to the current claim.  

The Veteran has also not indicated that his bilateral hearing loss rendered him unemployable, though he reported difficulty hearing conversations during his April 2017 VA examination.  As indicated above, the only evidence the Veteran has provided as to his claimed unemployability is in relation to nonservice-connected disabilities, such as PTSD and a heart disorder.  In his April 2017 VA examination for PTSD, the Veteran reported that he had worked as a public school teacher and retired after 30 years of work, in 1993.

In short, his rating for his only service-connected disability does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), the medical and lay evidence of record does not indicate that the rating assigned for the service-connected disability is inadequate.  VA has requested that the Veteran provide information to support his claim, but the Veteran has failed to provide that information.  In the statement of the case, the RO declined to refer the claim for extraschedular consideration.  Under the circumstances of this case, there is nothing in the record which takes the Veteran's case outside of the norm of similarly situated Veterans with a similar disability rating.  Indeed, the Veteran himself has not indicated that he is unemployable due to his bilateral hearing loss, but rather has claimed it is due to nonservice-connected disabilities.  Hence, the Board concludes that the evidence of record, overall, does not support a finding that the Veteran's service-connected bilateral hearing loss prevents him from securing and following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the preponderance of the evidence is against a TDIU rating.  The appeal is denied.


ORDER

An initial disability rating in excess of 30 percent for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


